Citation Nr: 1129146	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for herpes simplex.

2.  Entitlement to service connection for residuals of low back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Virginia; original jurisdiction now resides in the Roanoke, Virginia RO.

Procedural history

The Veteran's filed original claims of entitlement to service connection for low back injury and herpes in October 1988.  Her claims were denied in an April 1989 rating decision.  The Veteran's subsequent claims to reopen were denied in a January 1995 rating decision.

In May 2005, the Veteran again requested to reopen her previous low back and herpes claims.  The RO declined to reopen the claims in the November 2005 rating decision.  The Veteran disagreed with the denials and perfected her appeal by filing a timely substantive appeal (VA Form 9) in August 2007.

In August 2009, the Veteran presented sworn testimony during a personal hearing in Washington D.C., which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  


In a September 2009 Board decision, the claims were reopened and remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The competent medical and other evidence of record serves to establish continuity of the Veteran's currently diagnosed herpes simplex after her military service.

2.  The competent medical and other evidence of record serves to establish continuity of the Veteran's currently diagnosed residuals of low back injury after her military service.


CONCLUSIONS OF LAW

1.  Herpes simplex was incurred during the Veteran's active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  Residuals of a low back disability were incurred during the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for herpes simplex and residuals of a low back disability, which she contends were incurred during her active military service.  As the resolution of these claims involve the application of identical law to similar facts, the Board will handle them together for the sake of economy.

The Board will discuss certain preliminary matters and then render a decision as to the pending claims.

Stegall concerns

In September 2009, the Board remanded the case and ordered VBA to schedule the Veteran for examinations to determine the current nature and etiology of her herpes and low back disability.  The claims were then to be readjudicated.

The Veteran was afforded VA examinations in June 2010 as to her pending claims.  The examination reports will be discussed below.  The claims were readjudicated in the March 2011 SSOC.  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the Veteran regarding her service connection claims in June 2005, September 2007, and August 2008.  The Board need not, however, discuss the sufficiency of either the VCAA notice letter or VA's development of the claims in light of the fact that the Board is granting said claims.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefits sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative and, as indicated above, testified at a personal hearing before the undersigned.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2010).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).


Initial matter - missing service treatment records

The Veteran's service treatment records from her active duty service have not been located.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Analysis

The Veteran asserts entitlement to service connection for herpes simplex and residuals of a low back injury, which she contends were incurred during her active military service.  See, e.g., the August 2009 Board hearing transcript.

It is undisputed that the Veteran is currently diagnosed with recurrent herpes simplex.  See the VA treatment records dated August 2005 and January 2010.  Additionally, as to her low back, the Veteran is diagnosed with mild degenerative joint disease and recurrent muscle spasms.  See the VA examination dated June 2010; see also the VA treatment records dated September 2007.  Accordingly, element (1) is satisfied.

With respect to element (2), the Veteran testified that she injured her back while diving during her active duty Naval service.  She further testified that she sought treatment for the back injury and was prescribed physical therapy, Motrin, and muscle relaxants.  See the August 2009 Board hearing transcript, pgs. 4-6.  As to the herpes claim, the Veteran has asserted that she developed herpes simplex during active duty service as a result of sexual contact with her ex-husband.  See id at pg. 9.

As indicated above, the Veteran's service treatment records from her period of active duty service (October 1979 to January 1984) are missing.  As such, there is no objective evidence of in-service injury or treatment.  Crucially, the Board has no reason to disbelieve the Veteran's sworn personal testimony.  Although there is no documentation of any such symptoms or treatment in the Veteran's service treatment records, the Board recognizes that the Veteran is competent to testify to observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  A review of the record demonstrates little evidence to indicate that the Veteran is unreliable or not credible to provide any such testimony concerning in-service symptoms and treatment.  The Board recognizes that the Veteran has inconsistently reported the exact year that her low back injury and herpes were incurred.  However, the Board attaches no dispositive significance to these inconsistencies given the twenty year history of these injuries.  Accordingly, the Board finds the Veteran's testimony concerning in-service injury, symptomatology, and treatment as to her low back and herpes claims to be both competent and credible in light of any evidence to the contrary.  As such, element (2) is satisfied.  
Turning to crucial element (3), medical nexus, the Veteran was afforded VA examinations in June 2010 as to his claims.  However, these VA opinions are of little probative value because neither VA examiner could resolve the question of medical nexus without resorting to "mere speculation."  Critically, the VA examiners provided little rationale for these conclusions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Moreover, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As indicated above, the June 2010 VA examiners offered scant rationale and, as such, these medical opinions are entitled to little weight of probative value.

There are no other medical opinions of record concerning the issue of medical nexus.  Notwithstanding the absence of positive medical opinions, the Board finds that after reviewing the claims folder, service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that she experienced low back pain with muscle spasms following her in-service diving accident which have continued since her discharge.  She has similarly contended that her herpes simplex symptomatology first manifested during her active duty service and has continued to the present day.  See, e.g., the August 2009 Board hearing transcript.  The Board has no reason to disbelieve the Veteran's contentions.  As indicated above, while the Board notes that laypersons without medical training are not qualified to render medical opinions regarding matters such as diagnosis, onset, and etiology of disease, which call for specialized medical knowledge, they are allowed to report on observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), cf. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, the Veteran's statements concerning continuity of symptomatology are somewhat corroborated by the evidence of record.  A review of the claims folder demonstrates that the Veteran initially filed for service connection for low back disability and herpes in October 1988, only four years after her active duty discharge.  In a subsequent re-entry physical examination for the Navy Reserves, the Veteran reported that she suffered from recurrent low back pain and herpes.  See the re-entry examination dated June 1992.  Moreover, the Veteran has indicated that, as a result of her active herpes simplex, she was forced to have a cesarean section during the November 1984 birth of her daughter.  See, e.g., the August 2009 Board hearing transcript, pg. 9.  Although these records have not been obtained, the Veteran did report having experienced a cesarean section on her June 1993 annual physical examination form.  Additionally, in VA examinations afforded the Veteran in November 1992, she reported continuing back pain secondary to the in-service diving accident and was diagnosed with low back pain and minimal scoliosis.  As to the herpes claim, the November 1992 VA examiner noted the Veteran's report of recurrent herpes every two to three months as well as her November 1984 cesarean section as a result of herpes.  Continuing diagnoses of degenerative joint disease of the lumbar spine, muscle spasms of the low back, and herpes simplex are shown in the Veteran's medical records.  See, e.g., the VA treatment records dated August 2005, September 2007, January 2010, and June 2010.

When viewed as a whole, the evidence, to include post-service records and the Veteran's lay statements, illustrate that the Veteran has suffered from chronic residuals of a low back injury as well as herpes simplex, during service and continuing after her military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefits sought on appeal are accordingly allowed.







ORDER

Entitlement to service connection for herpes simplex is granted.

Entitlement to service connection for residuals of low back injury is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


